OPINION OF THE COURT
PER CURIAM.
At trial the defense attorney questioned the officer about what defendant said at the time of his arrest and why the officer had not included the statements in his report. The officer replied, “they weren’t confessing what they had done, so I did not write it down.” The defense attorney then made a Motion for Mistrial claiming the officer had improperly commented on defendant’s right to remain silent. Because the comment on defendant’s exercise of his Fifth Amendment *16privilege was invited by the defendant, he cannot seek reversal based on that comment. Clark v State, 363 So.2d 331, 335 (Fla. 1978).
AFFIRMED. McNEAL, R., BOOTH, J., SINGELTARY, G., concur.